              Case 4:20-cv-00335-SHR Document 20-1 Filed 09/30/20 Page 1 of 1




 1

 2

 3

 4

 5

 6
                                     UNITED STATES DISTRICT COURT
 7
                                             DISTRICT OF ARIZONA
 8
      D.H., by and through his mother, Janice       )
 9    Hennessy-Waller; and John Doe, by his         )
10    guardian and next friend, Susan Doe, on       )   No. 4:20-cv-00335-TUC-SHR
      behalf of themselves and all others           )
11    similarly situated,                           )   [PROPOSED] ORDER
12
                                                    )   GRANTING PLAINTIFFS’
                               Plaintiffs,          )   UNOPPOSED MOTION FOR
13                                                  )   EXTENSION OF TIME TO FILE
                vs.                                 )   REPLY IN SUPPORT OF
14                                                  )   MOTION FOR PRELIMINARY
15    Jami Snyder, Director of the Arizona          )   INJUNCTION
      Health Care Cost Containment System,          )
16    in her official capacity,                     )
                                                    )
17
                               Defendant.           )
18                                                  )
19

20            The Court having considered Plaintiffs’ Unopposed Motion for Extension of Time to File
21 Reply in Support of Motion for Preliminary Injunction and having found good cause in support

22 thereof;

23            IT IS HEREBY ORDERED that Plaintiffs’ Motion is GRANTED. Plaintiffs may have
24   until October 26, 2020 to file their reply brief in support of the pending motion for preliminary
25   injunction.
26

27

28



     138410-0001/149706979.1
